Case 5:20-cr-00004-DCB-LRA Document 3-1 Filed 02/12/20 Page 1 of1

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF MISSISSIPPI
NORTHERN DIVISION

UNITED STATES OF AMERICA
v. CRIMINAL NO. 5'4oCr4# ABLRA

KENNETH “BUDDY” McDUFF

NOTICE OF MAXIMUM PENALTIES

COUNT 1: Placement of Bait
16 U.S.C. § 704
e Not more than one year of imprisonment
e Not more than a $100,000 fine
e Not more than one year of supervised release
e $25 special assessment

COUNT 2: Obstruction of Justice — witness tampering
18 U.S.C. § 1512(b)(3)
e Not more than twenty (20) years of imprisonment
e Not more than a $250,000 fine
e Not more than three (3) years supervised release
e $100 special assessment
